Citation Nr: 0513235	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vaginitis.

2.  Entitlement to service connection for cervical dysplasia.

3.  Entitlement to a higher initial rating for right (major) 
carpal tunnel syndrome, currently rated 10 percent disabling.  

4.  Entitlement to a higher initial rating for left (minor) 
carpal tunnel syndrome, currently rated 10 percent disabling.  

5.  Entitlement to a higher initial rating for a right knee 
disability.

6.  Entitlement to a higher initial rating for a left knee 
disability.

7.  Entitlement to a higher initial rating for myofascial 
pain syndrome of the cervical spine, currently rated 10 
percent disabling.

8.  Entitlement to a higher initial rating for hemorrhoids, 
currently rated 20 percent disabling.

9.  Entitlement to a higher initial rating for seasonal 
allergic rhinitis, currently rated as noncompensable.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to May 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Board points out that over the course of the appeal, the 
RO assigned an increased rating of 10 percent for the right 
knee in September 2002.  Also, in November 2003, the RO 
assigned separate ratings of 10 percent for each knee based 
on limitation of motion.  As the ratings assigned for the 
right and left knee disabilities are not the maximum rating 
available, the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).

In light of the fact that the increased rating claims are on 
appeal following the initial rating assigned for each 
disability, the issues have been characterized as such on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2001, the RO granted service connection for allergic 
rhinitis, and the veteran filed a notice of disagreement with 
the assigned rating in July 2001.  Also, following the grant 
of service connection for right and left carpal tunnel 
syndrome in September 2002, the veteran filed a notice of 
disagreement with the assigned ratings in November 2002.  
Therefore, the claims are pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case.  Therefore, 
these issues will be remanded rather than referred.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for vaginitis, and increased 
ratings for right and left carpal tunnel syndrome, right and 
left knee disabilities, and allergic rhinitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence is negative for a current finding 
of cervical dysplasia.

2.  The veteran's myofascial pain syndrome of the cervical 
spine is manifested by chronic pain and slight limitation of 
motion, comparable to moderate limitation of motion of the 
cervical spine.  

3.  For the period from May 30, 2002 to November 20, 2003, 
the veteran's hemorrhoids were small and inactive, productive 
of no more than mild or moderate hemorrhoids.  

4.  For the period beginning November 21, 2003, the veteran's 
hemorrhoids have been productive of an anal fissure.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service 
connection for cervical dysplasia have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The criteria for a 20 percent rating for myofascial pain 
syndrome of the cervical spine have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (in effect prior to September 26, 2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5237 (2004).  

3.  For the period from May 30, 2002 to November 20, 2003, 
the criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2004).

4.  For the period beginning November 21, 2003, the criteria 
for a rating greater than 20 percent for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letters to the veteran 
from the RO dated in June 2002 and September 2003, as well as 
by the discussions in the September 2002 and August 2003 
statements of the case (SOCs) and the February 2004, 
September 2004, and December 2004 supplemental statements of 
the case (SSOCs).  By means of these documents, the veteran 
was told of the requirements to establish service connection, 
entitlement to increased ratings, of the reasons for the 
denial of her claims, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claims.  

Further, the Board notes that over the course of the appeal, 
amendments were made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293, 
which took effect on September 23, 2002, and disabilities of 
the spine that became effective September 26, 2003.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-
51458 (August 27, 2003).  The veteran was notified of the new 
criteria and their application to her case by the SSOC of 
February 2004.  Further, proceeding with a decision at this 
time would not prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993) since the RO has evaluated the 
disabilities under the old and new criteria.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the notices were issued subsequent to the RO 
decisions on appeal.  However, failure to provide such notice 
prior to the first adverse decision by the RO does not have 
the natural effect of producing prejudice.  Mayfield v. 
Nicholson No. 0-2259 (U.S. Vet. App. April 14, 2005).  
Further, with regard to the increased rating claims, the 
Board points out that a General Counsel opinion states that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
she has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted pursuant to the 
veteran's claims, and the reports are associated with the 
claims file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Service Connection for Cervical Dysplasia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The November 1992 enlistment examination and medical history 
reports are entirely negative for any gynecological problems.  
In 1996, she underwent a loop electrosurgical excision 
procedure (LEEP) for removal of abnormal and surrounding 
tissue from the cervix.  Mild dysplasia was reported in 
subsequent medical record entries of 1997 and 1999.  In the 
January 2001 separation examination report, it was noted that 
the April 2000 examination was normal.  The separation 
examination of January 2001 also revealed a reported history 
of human papilloma virus and genital herpes.  

When the veteran underwent a VA examination in January 2001, 
the examiner reported a past history of cervical dysplasia, 
and noted that the veteran was advised to return in a year 
for follow-up if the Pap smear was negative.  The Pap smear 
taken at that time was negative for malignant cells.  Another 
Pap smear accomplished in October 2003 was also negative for 
intraepithelial lesion or malignancy.  

The evidence demonstrates that the veteran did not have any 
gynecological problems prior to her entry into service and 
was subsequently diagnosed with cervical dysplasia during 
service.  However, the competent evidence of record does not 
show that she suffers from a current disability.  The post-
service records, including a VA examination, are negative 
with regard to cervical dysplasia.

Given the negative follow-up Pap smears, including the report 
of a normal examination in April 2000 at the time of the 
separation examination, it is reasonable to find that the 
cervical dysplasia treated during service was acute and 
resolved with treatment, as a chronic disability has not been 
shown.  In the absence of proof of a present disability, a 
valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  That is the case here as 
there are no current findings of cervical dysplasia.  

Overall, the competent evidence does not support a claim of 
service connection for cervical dysplasia.  The only 
remaining evidence in support of the claim consists of lay 
statements.  However, as medical expertise is required in 
this instance, the veteran is not competent to comment on a 
medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for cervical dysplasia.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.  

Increased Rating Claims - General Considerations

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for her cervical spine and hemorrhoids.  Thus 
the Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective 
dates forward.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  With regard to the disabilities at issue, the Board 
finds that the evidence does not demonstrate that there was 
in increase or decrease in the disabilities that would 
suggest the need for staged ratings. 

Higher Initial Rating for a Cervical Spine Disability

On the initial VA examination of January 2001, the veteran 
did not have any cervical spine complaints and the 
examination was normal.  However, ongoing treatment for 
chronic neck pain is noted in VA and private records dated 
from 2001 to 2004.  

The veteran's chiropractor noted in an April 2001 report that 
orthopedic and neurologic testing was positive with regard to 
flexion, extension, lateral flexion, rotation, cervical 
compression, bilateral compression, shoulder depression, Soto 
Hall, Linders, Fabre, and Lewin.  

X-rays taken in March 2001 were interpreted in July 2001.  
The examiner found that the straightening of normal lordosis 
may represent muscle spasm or may only be due to flexion of 
the cervical spine.  Clinical correlation was suggested.  
There was mild loss of height of C4-5 disc space.  There was 
no evidence of osteophyte formation.  There was no 
significant interval change since the prior study.  X-rays 
and an MRI conducted in January 2002 were normal.  

In a February 2002 report, a private physician recommended 
trigger point injection.  On examination, the veteran was 
able to flex and extend her head.  There was pain on lateral 
rotation to the right.  The pain was located in the back of 
the neck and radiating down to the shoulder on the left side.  
There was also pain on lateral flexion to the right side.  
There was no muscle wasting.  The physician diagnosed 
cervicalgia, suspect musculoskeletal.  There were no other 
focal neurologic deficits and the pain was located in the 
muscle belly.  Another physician with the same clinic 
reported that the range of motion was within functional 
limits at the cervical, thoracic, and lumbar spine, but she 
did note a pulling at the left trapezius with cervical 
sidebending right and rotation right.  She did not have any 
changes in sensation and demonstrated negative bilaterally 
for the vertebral artery test.  It was thought that the 
veteran would benefit from physical therapy to address 
limitations and maximize functional mobility.  The physician 
felt that the potential for rehabilitation was good provided 
that the veteran adhered to the plan of care though it may be 
affected secondary to the chronic nature of her pain.  
Follow-up notes document treatment with ultrasound, moist 
heat, and trigger point injections.  

In a May 2002 report, the chiropractor reported first 
treating the veteran in January 2001 with complaints of 
headaches, neck pain, right knee, and right wrist pain.  She 
was treated with chiropractic spinal manipulation three times 
a week for seven weeks.  The chiropractor opined that further 
chiropractic care was needed.  

In a May 2002 letter, a private physician reported treating 
the veteran since March 2002 and indicated that the veteran 
had been seen by an acupuncturist for neck pain and 
headaches.  However, since there had not been any lasting 
improvement, the acupuncturist speculated that the cause of 
the chronic pain was overuse or repetitive trauma.  

At a September 2002 VA examination, the veteran complained of 
tightness and constant aches over the lower part of the neck 
muscles, trapezius muscles, and upper back muscles, which 
sometimes radiated to the occipital area as headaches.  There 
was no fatigability or lack of endurance.  At the time, she 
was on Zoloft.  The veteran also reported past use of muscle 
relaxants, TENS unit, and acupuncture with short-lived 
relief.  The condition had a tendency to improve as the day 
advances.  Regarding flare-ups, the sensation of tightness 
and mild to moderate ache of the back muscles sometimes 
radiating to the occipital area were noted.  There were no 
known precipitating factors, but the examiner pointed out 
underlying depression for which she was taking Zoloft.  The 
examiner did not find any additional limitation of motion or 
functional impairment during flare-ups.  Braces and other 
assistive devices were not needed.  There had not been any 
surgeries or injuries.  It was noted that the veteran was 
working as a mechanic.  Regarding the functional assessment, 
the examiner noted that once the veteran was busy working, 
the condition would improve as the day advanced.  The 
examiner concluded that the condition did not preclude the 
veteran's usual occupation or daily activities.  Active and 
passive ranges of motion were normal, without discomfort or 
pain.  The examiner found that the range of motion or spinal 
function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  The examination was negative for painful 
motion, spasms, or weakness.  There was slight to moderate 
tenderness on deep pressure over the trapezius muscles, 
infrascapular muscles, lower aspect of the nape of neck 
muscles, and occipital insertion of nape of neck muscles.  
The examiner did not find any postural abnormalities or fixed 
deformities.  The musculature of the back was normal and 
there were no neurological abnormalities.  The diagnosis was 
myofascial pain of upper back accompanied sometimes by 
tension headaches and underlying depression.  

By rating action of September 2002, service connection was 
established for myofascial pain syndrome of the cervical 
spine.  A 10 percent rating was assigned, effective May 23, 
2002, the date that the claim was received.

In a May 2003 letter, the veteran's chiropractor reported 
diagnoses of chronic cervical segmental dysfunction on 
multiple levels, associated cervical nerve root irritation 
from probable disc displacement, mild degenerative disc 
disease C4-5, cervical kyphosis with head forward carriage 
C3, 4, 5, 6, chronic myofascitis of the cervicothoracic and 
tapezius/levator scapulae mainly on the left.  

When seen in June 2003, the examiner did not find any 
external injuries or deformities.  Paraspinal muscle spasms 
and tenderness were not noted.  Active range of motion was 
within normal limits except for complaints of pain in the 
left side of the neck during the left lateral rotation and 
left lateral flexion movements.  

On a visit in August 2003, an examiner noted that there were 
no external injuries or deformities.  There was slight 
tenderness on palpation of the left paracervical muscles.  
Active range of motion on forward flexion was close to within 
normal limits.  Extension was close to normal limits.  Right 
and left lateral rotations were slightly limited with 
complaints of pain in the left side of the neck during 
movements.  

At an August 2004 VA examination, the veteran complained of 
pain in the neck and shoulders.  She reported constant pain, 
usually 2 on a scale of 10 when good and 10 when bad.  The 
pain would increase randomly on a daily basis.  Sleep helps, 
but generally disturbed.  She did note that the pain improved 
by a neuro regimen, but it had changed and relief had 
decreased.  Emotional irritation and driving would make the 
pain worse.  She had not undergone any surgery.  She did note 
that trigger point injections and chiropractic treatment had 
helped for a few hours.  Acupuncture and massage did not 
provide any relief.  

On range of motion testing, the cervical spine rotated 80 
degrees to the right and 60 degrees to the left, bent 35 
degrees to the right and 45 degrees to the left, and flexed 
forward 45 degrees and extended 40 degrees.  Pain increased 
as movements started and maximizes at limit of motion in all 
fields.  The examiner noted tenderness with regard to the 
multiple trigger points in the cervical and upper trapezius 
musculature.

At the time, the veteran reported that she was employed, but 
felt that her job was in jeopardy because of her condition 
and absences.  The examiner noted that pain was subjective 
and difficult to evaluate objectively.  However, the examiner 
did find that the constant pain was at times severe and 
significantly diminished the veteran's quality of life.  The 
examiner specifically noted that the pain limited the 
veteran's ability to sleep and drive, as well as causing 
restlessness as she frequently has to change from sitting to 
standing.  

As discussed, since the initial grant of service connection 
amendments were made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293 and 
disabilities of the spine.  The veteran's cervical spine 
disability has been rated under the old version of Diagnostic 
Code 5299-5290, which contemplates limitation of cervical 
spine motion.  Currently, Diagnostic Code 5237 contemplates 
cervical strain. 

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
precedent, held when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

In cases such as this, the General Counsel's opinion dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the change in regulation, or September 26, 
2003, and that the new criteria apply thereafter.  In any 
event, regardless of this interpretation, the Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Moreover, it has been held 
that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As the veteran is not in 
receipt of the maximum schedular evaluation under all 
applicable Diagnostic Codes involving limitation of motion, 
the factors of DeLuca are for application.  

Diagnostic Code 5290, in effect prior to September 26, 2003, 
contemplates limitation of cervical spine motion.  Slight 
limitation is rated 10 percent disabling.  Moderate 
limitation is rated 20 percent disabling, and a maximum 
rating of 30 percent is assigned for severe limitation of 
motion.  

Currently, Diagnostic Code 5237 contemplates cervical strain.  
A new rating formula for the spine became effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Here, the Board finds that the disability picture 
approximates the criteria for a 20 percent rating under the 
criteria in effecti prior to September 2003.  Even though the 
cervical spine has demonstrated a full range of motion on 
various examinations, the clinical findings also show pain on 
motion.  Further, the primary complaint associated with the 
disability is pain and on the most recent VA examination of 
August 2004 the examiner noted that the pain diminished the 
veteran's quality of life.  Therefore, it is reasonable to 
find that the pain contributes to more than slight limitation 
of cervical spine motion, and a 20 percent rating is 
warranted under Diagnostic Code 5290.  

Applying the revised criteria effective September 26, 2003, 
the Board finds that the evidence does not support the 
assignment of a rating greater than 10 percent.  Range of 
motion testing performed for the examinations of record has 
not revealed forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees as required 
for a 20 percent rating under Diagnostic Code 5237.  On some 
occasions, the cervical spine demonstrated a full range of 
motion, and the cervical spine flexed 45 degrees on the most 
recent VA examination of August 2004.  Even when considering 
pain, the degree of motion lost is not comparable to the 
limitations required for a 20 percent rating.  Further, the 
clinical findings are negative for other findings such as 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than old 
version of 5290, do not provide a basis to assign an 
evaluation higher than the 20 percent rating assigned by this 
decision.  

The evidence does not show and the veteran has not alleged 
that her cervical spine disability is comparable to fracture 
of the vertebra as contemplated by Diagnostic Code 5285, in 
effect prior to September 26, 2003.  Therefore, Diagnostic 
Code 5285 is not for application.

A higher rating is available under the old criteria for 
ankylosis of the spine as contemplated by Diagnostic Code 
5286, or ankylosis of the cervical spine as contemplated by 
Diagnostic Code 5287, in effect prior to September 26, 2003.  
However, ankylosis has not been shown and any limitation 
demonstrated has not been described as comparable to 
ankylosis.  Therefore, Diagnostic Codes 5286 and 5287 are not 
for application.

Prior to September 26, 2003, Diagnostic Code 5293 was used to 
rate intervertebral disc syndrome.  Currently, intervertebral 
disc syndrome is rated under Diagnostic Code 5243.  A review 
of the file shows that in the May 2003 letter, the veteran's 
chiropractor noted problems such as cervical nerve root 
irritation from probable disc displacement.  However, the 
remaining examinations, which included extensive evaluations 
and testing, are negative for any neurological findings or 
diagnoses.  Overall, the Board finds that there is not a 
neurological component to the veteran's cervical spine 
disability.  Therefore, the old and new criteria used to 
assign ratings for intervertebral disc syndrome are not for 
application in this case.

A review of the file shows that the veteran had been given 
muscle relaxants and that the muscles of the neck have been 
evaluated.  Higher ratings for muscle injuries are available 
under the provisions of 38 C.F.R. § 4.73.  Generally, for 
muscles of the neck (Diagnostic Codes 5322 and 5323), 
moderately severe disability is rated 20 percent disabling 
and a maximum rating of 30 percent is assigned for severe 
injury.  Here, there are examination findings of mild to 
moderate tenderness, but no weakness or spasms.  Overall, the 
disability picture is not one of severe muscle injury 
required for a 30 percent rating.  Therefore, if the 
available ratings under 38 C.F.R. § 4.73 were applied, the 
rating would not be greater than the 20 percent assigned for 
moderate limitation of cervical spine motion under Diagnostic 
Code 5290 in effect prior to September 26, 2003.  

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports an increased evaluation of 20 percent 
for the cervical spine disability.

Higher Initial Rating for Hemorrhoids

Service connection is in effect for hemorrhoids, rated under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Diagnostic Code 7336 contemplates external or internal 
hemorrhoids, and a noncompensable rating is assigned for mild 
or moderate hemorrhoids.  A 10 percent rating is assigned 
when the hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum rating of 20 percent is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

On May 30, 2002, the veteran filed a claim alleging 
entitlement to service connection for hemorrhoids.  She 
included a copy of a May 1999 service medical record entry 
showing a prescription for medication.  

On a September 2002 VA examination, the degree of sphincter 
control was normal and a pad was not needed for fecal leakage 
or involuntary bowel movements.  The veteran reported 
occasional streaks of blood during defecation with anal 
discomfort.  She was using Preparation H and Tucks.  The 
symptoms occurred off and on and at the time a hemorrhoid had 
been bothering her off and on for two weeks.  The examination 
was negative for fecal leakage, anemia, and fissures.  Lumen 
was normal size.  The examiner did find a very small pile at 
the 5 o'clock position that was nontender and nonthrombosed.  
The examiner diagnosed a small inactive hemorrhoid in the 5 
o'clock position.

By rating action of September 2002, the RO granted service 
connection for hemorrhoids.  A 0 percent rating was assigned, 
effective May 30, 2002, the date of receipt of claim.

VA records show the veteran's report of rectal bleeding for a 
year in October 2003.  On November 21, 2003 the veteran 
underwent a proctosigmoidscopy.  The examination revealed an 
anal fissure at 6 o'clock was found.  Pain was elicited on 
the digital rectal examination.  There were no polyps, 
mucosal lesions, or other abnormalities.  The examiner 
reported an impression of normal rectum and distal sigmoid.  

At an August 2004 VA examination, it was reported that the 
fissure had improved with creams, but became worse with 
medications and constipation.  It was also noted that her 
medications were changed in light of the constipation.  The 
fissure at 6 o'clock was palpable and painful.  There was 
good sphincter control and no masses.  The examiner 
determined that the external hemorrhoids were present and 
quiescent most of the time.  An anal fissure was present and 
quite painful with bowel movements and afterwards.  The 
examiner found that this is a residual of myofascial pain 
syndrome as medicines cause constipation and directly 
contributed to the fissure.  

In September 2004, the RO granted an increased rating of 20 
percent.  The rating was considered effective as of November 
21, 2003. 

For the period prior to November 21, 2003, the evidence shows 
that the veteran suffered from a hemorrhoid that was 
considered small and inactive.  Therefore, the evidence does 
not show that prior to November 21, 2003, the veteran's 
hemorrhoids were more than mild or moderate, as required for 
a noncompensable rating under Diagnostic Code 7336.  With 
regard to the period prior to November 21, 2003, there is not 
a question as to which rating should apply.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 7336 
do not provide a basis to assign a compensable evaluation for 
the period prior to November 21, 2003 and a rating greater 
than 20 percent as of November 21, 2003.  

The Board notes that when seen in October 2003, the veteran 
complained of rectal bleeding for one year.  However, records 
dated prior to November 21, 2003 do not show a fissure.  
Therefore, the evidence of record only shows that the 
requirements for the maximum rating of 20 percent were met on 
the date of the November 2003 examination.  

Higher ratings are available for conditions affecting the 
rectum and anus under 38 C.F.R. § 4.114.  However, the 
complaints and clinical findings of record do not indicate 
that the veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus (Diagnostic Code 
7332), stricture of the rectum and anus (Diagnostic Code 
7333), or prolapse of the rectum (Diagnostic Code 7334).  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Extraschedular Considerations

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disabilities 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

As indicated above, the has expressed concern regarding job 
security due to her condition and absences.  Clearly, the 
ratings assigned for the disabilities at issue contemplate a 
level of interference with employment associated with the 
degree of disability demonstrated.  However, there is no 
indication that the veteran's cervical spine or hemorrhoid 
disabilities result in any greater degree of interference 
with employment.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's cervical spine disability and 
hemorrhoids.  These records do not indicate or contain 
references to frequent hospitalization for treatment of these 
disabilities.  Moreover, the disabilities are not otherwise 
shown to render impractical the application of the regular 
schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to service connection for cervical dysplasia has 
not been established, and the appeal is denied.

Entitlement to a 20 percent rating for myofascial pain 
syndrome of the cervical spine is granted.

Entitlement to a compensable rating for hemorrhoids for the 
period from May 30, 2002 to November 20, 2003 is denied.

Entitlement to a rating greater than 20 percent for 
hemorrhoids for the period beginning November 21, 2003 is 
denied.


REMAND

In this case, the evidence is insufficient to decide the 
issue of service connection with any certainty.  The November 
1992 enlistment examination and medical history reports are 
entirely negative for any gynecological problems.  The 
service medical records show that the veteran was treated for 
chronic bacterial vaginitis from 1996 to 1999.  In April 
2002, the veteran was seen for complaints of discharge, 
pruritus, and discomfort in the vulvovaginal area.  The 
pelvic examination revealed vulva erythematous and discharge 
that looked like bacterial vaginitis.   In August 2002, the 
veteran was seen for complaints of two days of burning 
sensation in the bladder with occasional dysuria, and the 
examiner gave a diagnostic impression of herpetic urethritis 
versus vaginitis.  There is no further evidence regarding 
diagnosis or relationship to service.

As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
a veteran is entitled to a complete VA medical examination 
that includes an opinion whether there is a nexus between the 
claimed disorder, here vaginitis, and service based on all 
possible evidence.  Therefore, an examination is in order.  

At the August 2004 VA examination,although the examiner 
referred motion of both knees and hyperextension, the actual 
ranges of motion were not reported.  As stated in the 
Introduction, a separate rating has been assigned for 
limitation of right and left knee motion.  Therefore, actual 
reports of the ranges of motion are essential to make a 
determination in this case.

Further, the examiner did not address factors such as pain, 
weakened movement, excess fatigability, or incoordination and 
did not determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, an 
examination is in order.

As noted in the Introduction, the claims for higher initial 
ratings for right and left carpal tunnel syndrome and 
allergic rhinitis have been pending since the veteran 
submitted notices of disagreement with the assigned ratings.  
She is entitled to a statement of the case on these issues.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:  

1.  The veteran should be afforded a VA 
gynecological examination to determine 
the nature, etiology, and severity of her 
vaginitis.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the record and to 
state whether it is as least as likely as 
not (50 percent probability or greater) 
that any post-service findings of 
vaginitis are related to the veteran's 
service.  A complete written rationale 
for all opinions made must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her right and left 
knee disabilities.  The examiner should 
be provided the applicable diagnostic 
codes for knee disabilities under 
38 C.F.R. § 4.71a.  The examiner should 
state the findings in conformity with the 
applicable criteria presented.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  

The examiner should determine whether the 
right and left knees exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.    

3.  The AMC should adjudicate the claim 
of entitlement to service connection for 
vaginitis and increased ratings for right 
and left knee disabilities.  The right 
and left knee issues should be 
adjudicated in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 (2004).  
If the determinations remain adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.  

4.  The AMC should issue a statement of 
the case addressing higher initial 
ratings for right and left carpal tunnel 
syndrome and allergic rhinitis.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


